Citation Nr: 0702666	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-22 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the record, the Board finds that a remand is 
necessary for the RO to schedule the veteran for a Board 
hearing.  Following certification of the present appeal the 
veteran asked to appear before the Board.  Accordingly, a 
remand is necessary to have the RO consider the newly 
submitted evidence in the first instance and to afford the 
veteran a Board hearing, if necessary.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO, in accordance with applicable 
procedures, and notice should be sent to 
the veteran as required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


